Citation Nr: 1548931	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-21 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to January 2005 and from August 2008 to September 2009, including in the Southwest Asia theater of operations during the Persian Gulf War, with service in an imminent danger area in Iraq from November 2008 to August 2009.  He also served in the Army National Guard, including during various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from the August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This matter was previously before the Board in August 2013 and September 2014 at which time it was remanded for additional development.  

In October 2015, the Veteran representative filed a claim of service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD), depression and anxiety.  In addition, the evidence shows that the Veteran sought VA treatment for suicidal ideation.  As such, this issue is referred to the RO for prompt and appropriate action.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.


FINDING OF FACT

It is at least as likely as not that the Veteran's pre-existing degenerative joint disease of the left ankle underwent a permanent increase in severity during service.  


CONCLUSION OF LAW

Degenerative joint disease of the left ankle was incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1112, 1113, 1117, 1154(a), 5107(b) (West 2015); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.317 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends, in essence, that service connection is warranted for his left ankle disability because it was aggravated during his service.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Here, the evidence shows that the Veteran had degenerative joint disease of the left ankle and the medical evidence is in equipoise as to whether it is related to service.  Indeed, as his former representative pointed out in September 2015 written argument, the Veteran's disability is at least as likely as not related to service.  In light of the Veteran's competent and credible report of a worsening during service, and resolving all reasonable doubt in his favor, the Board finds that service connection for degenerative joint disease of the left ankle is warranted.  Because service connection is being granted on a direct basis, an analysis of whether the provisions of 38 U.S.C.A. § 1117and 38 C.F.R. § 3.317 provide a basis for a grant of service connection is unnecessary.


ORDER

Service connection for degenerative joint disease of left ankle is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


